By the Court,
Wallace, J.:
The mining grounds of the plaintiffs are near “ Campbell’s Ravine ’’—those of the defendants lying southerly, and near “Anderson’s Ravine." The general course of Campbell’s *40Ravine is rather westerly, and that of Anderson’s Ravine southwesterly, until the latter empties into the former, after which both run into “Sawmill Ravine,” still further in a westerly or southwesterly direction. The controversy arises out of the conflicting claims of the litigants, respectively, to the use of these ravines, “-Anderson’s” and “Campbell’s,” so called, as means of carrying off the tailings from their respective mining grounds.
The plaintiffs had constructed a cut, flume, and tailrace, which, running along the general course of, and near to, Campbell’s Ravine, crossed it twice—the defendants after-wards dug a cut some eight feet in depth, which, starting from a tunnfel of theirs, and not running along the general course of Anderson’s Ravine to, or near to, its mouth, but turning rather sharply to the southward, struck the tailrace of the plaintiffs at a point some three hundred yards above, where Anderson’s Ravine naturally debouches into Campbell’s Ravine; and through a flume laid in this cut the defendants pour their tailings into the race of the plaintiffs. These facts, by their mere statement, dispose of the principal defense upon which the defendants rely to justify their appropriation of the plaintiffs’ flume and tailrace. The defendants say, in substance, that their mining claims are situate on Anderson’s Ravine; that the “natural outlet” for their tailings is through that ravine into Campbell’s Ravine, which they, therefore, have the right to follow over and through any flume or other structure erected by the plaintiffs, upon the line of this “natural outlet;” but the answer is, that even if this claim to follow the “natural outlet ” be conceded, and the consequent right to use the race of the plaintiffs, at the mouth of Anderson’s Ravine, be thereby established, it clearly does not clothe them with the general right to break in upon the tailrace of the plaintiffs at any point the defendants may select along its entire line—even *41as here, at a distance of three hundred yards above the “natural outlet,” which they claim.
Judgment reversed, and cause remanded.
Mr. Justice Rhodes dissented.